Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Noto et al. (US 2017/0076235 A1), teaches a method for scheduling updates for industrial assets.  This includes receiving an indication that a software update is available and accessing forecasted operating data to determine a suggested time for installing the software update (abstract).  Also see 0018 and 0027-0029.  However Noto et al. does not teach an off-line management server, an in-line management server, a production management server, and a data analysis server that perform the steps of scheduling, evaluating and preforming the update of an in-line robot as claimed. 
Mine et al. (US 2018/0095745 A1), teaches updating of a control system (Abstract).  Mine et al. teaches the performance of advance verification wherein the software update is sent to a test device to verify normal operation prior to sending it to a specific device (0047).  However Mine et al. does not teach an off-line management server, an in-line management server, a production management server, and a data analysis server that perform the steps of scheduling, evaluating and preforming the update of an in-line robot as claimed. 
Dain et al. (US 2013/0179877 A1) teaches determining idle time to deploy code (abstract).  An optimal time window is determined to perform ode upgrades (0023).  Also see 0027. However Dain et al. does not teaches or suggest the invention as claimed. 
Humphrey et al. (US 2015/0310674 A1),  teaches determining idle time for work equipment to determine a service window for providing service to the work equipment (abstract).  Also see 0005.  However Humphrey does not teach the invention a claimed. 

Grzonka et al. (US 2009/0007255 A1), teaches providing updates to a machine controller (abstract).  However Grzonka et al. does not teach the invention as claimed. 
After a thorough search the examiner has not been able to find art that teaches or suggest the invention as clamed, particularly – 
“…an off-line management server configured to manage an off-line robot, the off-line robot being a robot that is not used in the production line; 
an in-line management server configured to manage the in-line robot; 
a production management server configured to calculate a non-operating time of the in-line robot in each time period based on a production plan of the factory;  10and 
a data analysis server configured to schedule a timing of an update of the software of the in-line robot, wherein 
the off-line management server installs update-software transmitted from a manufacturer server in a corresponding off-line robot based on the transmitted 15update-software, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot by the update-software based on the evaluation, 
the data analysis server schedules the timing of the update of the software of the in-line robot so that the update by the update-software, which has been 20determined to be updatable by the off-line management server, is carried out within the non-operating time of the in-line robot calculated by the production management server, and 
the in-line management server updates the software of the in-line robot at the timing scheduled by the data analysis server. “

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199